Order entered November 16, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-01187-CV

               ST. MARK’S SCHOOL OF TEXAS, Appellant

                                      V.

  JINGHONG CHEN, YANSONG REN, AND JEFFREY CHEN, Appellees

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-22-10129

                                   ORDER

      Before the Court is court reporter Terri Etekochay’s November 14, 2022

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than November 28, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE